In re Lefevre, David a/k/a; Lefevre, David; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. G, No. 99-4425; to the Court of Appeal, Fifth Circuit, No. 02-KA-592.
Granted in part; otherwise denied. The proviso added by the court of appeal to the defendant’s sentence on count 2 for aggravated burglary, that the 30-year term will run without benefit of parole, probation, or suspension of sentence, is deleted. See La.R.S. 14:60.
KNOLL, J., would deny.